Name: Commission Regulation (EEC) No 4036/88 of 22 December 1988 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/42 Official journal of the European Communities 23 . 12. 88 COMMISSION REGULATION (EEC) No 4036/88 of 22 December 1988 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 2312/88 (3), as last amended by Regulation (EEC) No 3683/88 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2312/88 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 2 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 198, 26. 7. 1988 , p. 24. (3) OJ No L 201 , 27. 7. 1988, p. 83 . (4) OJ No L 321 , 26. 11 . 1988, p. 13 . 23, 12. 88 Official Journal of the European Communities No L 355/43 ANNEX to the Commission Regulation of 22 December 1988 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 21,806 21,806 21,806 20,860 20,860 20,860 20,860 20,860 124,294 124,294 124,294 124,294 124,294 i  Net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 41,431 41,431 33,145 49,718 49,718 39,633 39,633 39,633 39,633 31,707 31,707 47,560 47,560 59,450 68,002 68,002 59,450 68,002 68,002 68,002 68,002 68,002 236,159 236,159 236,159 236,159 . 188,928 188,928 283,390 283,390 354,239 405,199 405,199 354,239 405,199 405,199 405,199 405,199 405,199 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988 , p. 26).